J-S06025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    TYRONE ANTHONY KELSEY                      :
                                               :
                      Appellant                :   No. 195 EDA 2016

            Appeal from the Judgment of Sentence August 10, 2015
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0008889-2014


BEFORE:         MOULTON, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                                 FILED APRIL 24, 2017

        Appellant Tyrone Anthony Kelsey appeals from the judgment of

sentence of forty-eight hours to six months of imprisonment, imposed

August 10, 2015, following a bench trial resulting in his conviction for driving

under     the    influence   (DUI)   –   general   impairment   and   DUI    –   high

concentration of alcohol.1 After careful review, we affirm.

        We summarize the relevant procedural and factual history as follows.

On July 31, 2014, Officer Timothy Lynch of the Upper Moreland Township

Police Department was traveling southbound on York Road at 3 a.m. and

stopped at the intersection of York Road and Evans Road.                    Notes of
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Respectively, 75 Pa.C.S. § 3802(a)(1), § 3802(b).
J-S06025-17


Testimony (N.T.), 8/10/2015, at 5-6. Officer Lynch observed a 1998 white

Oldsmobile traveling northbound on York Road toward him.       Id. at 6.    As

Officer Lynch negotiated a left turn eastbound onto Evans Road, he “must

have underestimated” the speed of the vehicle, and he had to “accelerate to

get out of the northbound lanes to avoid being struck.”    Id.    The posted

speed limit for that area of York Road was 40 miles per hour (MPH), but

Officer Lynch estimated that the vehicle was travelling in excess of 60 MPH.

See id. at 6, 13.

      As Officer Lynch was traveling eastbound on Evans Road and facing

the opposite direction from York Road, he heard the sound of tires

screeching. See id. at 6. Officer Lynch knew that the speed limit changes

2/10th of a mile past the intersection of York Road and Evans Road to 25

mph because there is a long curve on the roadway.         Id. at 10.       The

screeching sound indicated to the officer that the brakes had been applied

heavily, indicating excess speed. Id. at 6, 14.

      Officer Lynch backed out of Evans Road in order to travel northbound

on York. Id. at 6-7. The officer “had to travel at a very high rate of speed

to catch up” to the white Oldsmobile that continued to travel northbound.

Id. He caught up to the white Oldsmobile as it turned into a driveway of an

apartment complex. Id. at 7. The vehicle drove around and “was facing

southbound in one of the driveways of the complex.”      Id.     Officer Lynch

initiated a traffic stop at that time. Id.


                                       -2-
J-S06025-17


       Officer Lynch observed that Appellant had “slurred speech,” “bloodshot

eyes,” and was “very slow to respond” to his questions when asked for his

driver’s license, insurance, and registration. See N.T. at 39. Officer Lynch

issued a citation for careless driving and driving while operating privilege is

suspended or revoked. Id. at 16. Officer Lynch asked Appellant if he had

been drinking, and “he said he had several drinks during the night.”       Id.

Officer Lynch recovered an open bottle of alcohol in plain view behind the

operator seat.   Id. at 38.   After instructing Appellant to exit the vehicle,

Officer Lynch performed a few sobriety tests. Id. at 39. Appellant failed to

successfully complete the tests.   Id.   Officer Lynch arrested Appellant for

DUI.   Id. at 41.   Appellant was breathalyzed at approximately 4:00 a.m.

with the results being .140. Id. at 43-44. Appellant was charged with DUI-

related offenses described above. Appellant’s charge of careless driving was

changed to failure to obey traffic-control devices. See 75 Pa.C.S. § 3111(a).

His charge for driving while privileges were suspended was withdrawn.

       Appellant filed a motion to suppress evidence, claiming inter alia that

his traffic stop was illegal and initiated without probable cause. Motion to

Suppress, 1/12/2015.      The trial court conducted a suppression hearing

before the bench trial on August 10, 2015. Appellant’s motion to suppress

was denied. See Order, 8/12/2015. Appellant was found guilty of the DUI-

related charges and not guilty of failure to obey traffic-control devices. See

N.T. at 47. Appellant was sentenced as described above. Appellant filed a


                                     -3-
J-S06025-17


post-sentence motion for reconsideration of the weight of the evidence of

the suppression motion, finding of guilt, and judgment of sentence.         See

Motion for Reconsideration, 8/18/2015. The court did not rule on Appellant’s

motion.

      On January 12, 2016, Appellant filed a notice of appeal.       In March

2016, this Court issued an order to show cause why the appeal should not

be quashed as premature due to the pending, undecided post-sentence

motion filed in August 2015. See Superior Ct. Order, 3/9/2016. Appellant

filed a praecipe with the trial court, which issued an order denying his post-

sentence motion by operation of law. See Order, 3/14/2016; Pa.R.Crim.P.

720(B)(3)(c). Appellant timely responded to the show cause order with the

court’s March 14, 2016 order.     Thereafter, Appellant timely filed a court-

ordered Pa.R.A.P. 1925(b) statement.        The court issued a responsive

opinion.

      On appeal, Appellant raises the following issue:

          1. Did the court err in failing to suppress the illegal stop of
      appellant, Tyrone Kelsey, pursuant to article 1 section 8 of the
      Pennsylvania Constitution and the Fourth Amendment to the
      United States Constitution, where there was no reasonable
      suspicion for the affiant to stop Tyrone Kelsey as he observed his
      car approaching him head on at night as he made a left turn
      before the car reached his exact location. He estimated the
      speed was 60 to 70 miles per hour. The affiant testified that this
      was the sole reason for the stop. The court stated in it's findings
      of facts and conclusions of law that the affiant could not under
      the circumstances present make this estimation. The court,
      however, justified the stop based on the sound of screeching
      tires the affiant heard shortly after the appellant's car passed


                                     -4-
J-S06025-17


      2/10 of a mile away but did not observe or conclusively identify
      as coming from appellants vehicle.

Appellant's Br. at 7.

      Initially, we address our jurisdiction to entertain this appeal.   In its

opinion, the trial court observed that Appellant’s notice of appeal was filed

prematurely, as the court had not yet ruled on Appellant’s post-sentence

motion. See Trial Ct. Op., 6/16/2016, at 4. Moreover, according to the trial

court, Appellant was required to file a second, timely notice of appeal

following entry of the order denying his post-sentence motion. See id. at 4.

As Appellant failed to do so, the court concluded, this appeal is subject to

dismissal.

      If a timely post-sentence motion is filed, the notice of appeal must be

filed within thirty days of the order disposing of the post-sentence motion.

Pa.R.A.P. 720.   The fact that Appellant lodged this appeal on January 12,

2016, while the post-sentence motion was pending, was technically

improper.    Commonwealth v. Claffey, 80 A.3d 780, 782 (Pa. Super.

2013).   However, Appellant filed his post-sentence motion on August 18,

2015. Under Rule 720(B)(3), post-sentence motions shall be decided within

120 days, by order or operation of law.     Our review of the record clearly

shows that the clerk of courts did not enter an order reflecting that

Appellant’s post-sentence motion was denied by operation of law on

December 16, 2015.      See Pa.R.Crim.P. 720(B)(3)(a)-(c) (providing that




                                    -5-
J-S06025-17


post-sentence motions not decided within the mandatory timeframe shall be

denied by operation of law) (one thirty day extension permitted).

        Failure to enter order denying the post-sentence motion by operation

of law led to a “breakdown in the court system.” Commonwealth v. Perry,

820 A.2d 734, 735 (Pa. Super. 2003) (declining to quash appeal where a

breakdown in court system has occurred due to clerk of courts’ failure to

enter an order denying post-sentence motion by operation of law). Further,

Appellant timely and satisfactorily complied with this Court’s order directing

him to praecipe the lower court to enter an order denying his motion by

operation of law. Pa.R.A.P. 301(d).

        Pursuant to Rule 905(a)(5), Appellant was not required to file a new

notice of appeal. See Pa.R.A.P. 905(a)(5) (stating that initially premature

notice of appeal shall be treated as filed on the date the appealable order is

entered). Accordingly, we have jurisdiction. See, e.g., Perry, 820 A.2d at

735.2

        In his sole issue raised on appeal, Appellant contends that the court

erred in concluding that the unobserved, screeching sound heard by the
____________________________________________


2
  The trial court also suggests that if he were to file a new 1925(b)
statement, it would be untimely. Again, the trial court is incorrect because
no new notice of appeal was required. See Pa.R.A.P. 905(a)(5). A 1925(b)
order does not impact appellate jurisdiction and is unnecessary absent court
order directing compliance. But see Greater Erie Indus. Develop. Corp.
v. Presque Isle Downs, Inc., 88 A.3d 222, 224-25 (Pa. Super. 2014)
(holding that this Court has no discretion to consider untimely raised issues
waived based on an untimely Rule 1925(b)).



                                           -6-
J-S06025-17


officer articulated reasonable suspicion of a violation of the Motor Vehicle

Code. Appellant's Br. at 11; see 75 Pa.C.S. § 6308(b). In response, the

Commonwealth contends that Appellant waived the sole dispositive issue for

appeal, that is, whether the police needed probable cause to stop appellant’s

vehicle.    See Commonwealth's Br. at 7. We note that the trial court also

applied the reasonable suspicion standard in denying Appellant’s motion to

suppress.    That appellant used an improper standard on appeal does not

amount to a new theory of relief; rather, the issue remains whether the

police officer had the requisite quantum of cause or belief that criminal

activity was afoot to constitutionally stop appellant’s vehicle.          See

Commonwealth v. Holmes, 14 A.3d 89, 94 (Pa. 2011).                Therefore,

Appellant has preserved the suppression issue.

      Our standard of review is as follows.

      The issue of what quantum of cause a police officer must
      possess in order to conduct a vehicle stop based on a possible
      violation of the Motor Vehicle Code is a question of law, over
      which our scope of review is plenary and our standard of review
      is de novo. Commonwealth v. Chase, 960 A.2d 108, 112 (Pa.
      2008). However, in determining whether the suppression court
      properly denied a suppression motion, we consider whether the
      record supports the court's factual findings. If so, we are bound
      by those facts and may reverse only if the legal conclusions
      drawn therefrom are in error. Commonwealth v. Hernandez,
      935 A.2d 1275, 1280 (Pa. 2007).

Holmes, 14 A.3d at 94.

      Our analysis of the appropriate quantum of cause required for a traffic

stop begins with 75 Pa.C.S.A. § 6308(b), which provides:


                                    -7-
J-S06025-17


        (b) Authority of police officer.—Whenever a police officer is
     engaged in a systematic program of checking vehicles or drivers
     or has reasonable suspicion that a violation of this title is
     occurring or has occurred, he may stop a vehicle, upon request
     or signal, for the purpose of checking the vehicle's registration,
     proof of financial responsibility, vehicle identification number or
     engine number or the driver's license, or to secure such other
     information as the officer may reasonably believe to be
     necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b).

     “Traffic stops based on a reasonable suspicion: either of criminal

activity or a violation of the Motor Vehicle Code under the authority of

Section    6308(b)      must   serve    a    stated   investigatory    purpose.”

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (en

banc) (citing Chase, 960 A.2d at 116). In Commonwealth v. Salter, 121
A.3d 987, 992–93 (Pa. Super. 2015), reargument denied (Oct. 14, 2015),

this Court explained:

             Mere reasonable suspicion will not justify a vehicle stop
          when the driver's detention cannot serve an investigatory
          purpose relevant to the suspected violation. In such an
          instance, “it is encumbent [sic] upon the officer to
          articulate specific facts possessed by him, at the time of
          the questioned stop, which would provide probable cause
          to believe that the vehicle or the driver was in violation of
          some provision of the Code.”         [Commonwealth v.]
          Gleason, 785 A.2d [983,] 989 [(Pa. 2001)] (citation
          omitted), [superseded by statute, Act of Sept. 30, 2003,
          P.L. 120, No. 24, § 17 (amending 75 Pa.C.S.A. §
          6308(b))].

     [Feczko,     10    A.3d   at]   1290–1291    (emphasis    added      in




                                       -8-
J-S06025-17


        Gleason).[3] Accordingly, when considering whether reasonable
        suspicion or probable cause is required constitutionally to make
        a vehicle stop, the nature of the violation has to be considered.

        If it is not necessary to stop the vehicle to establish that a
        violation of the Vehicle Code has occurred, an officer must
        possess probable cause to stop the vehicle. Where a violation is
        suspected, but a stop is necessary to further investigate whether
        a violation has occurred, an officer need only possess reasonable
        suspicion to make the stop.

        Illustrative of these two standards are stops for speeding and
        DUI. If a vehicle is stopped for speeding, the officer must
        possess probable cause to stop the vehicle. This is so because
        when a vehicle is stopped, nothing more can be determined as
        to the speed of the vehicle when it was observed while traveling
        upon a highway.

        On the other hand, if an officer possesses sufficient knowledge
        based upon behavior suggestive of DUI, the officer may stop the
        vehicle upon reasonable suspicion of a Vehicle Code violation,
        since a stop would provide the officer the needed opportunity to
        investigate further if the driver was operating under the
        influence of alcohol or a controlled substance.

Salter, 121 A.3d at 992–93 (formatting modified) (citations omitted)

(holding that officer acted upon sufficient trustworthy facts to reasonably

____________________________________________


3
    The investigative potential is a part and parcel to the purpose of the stop.

        [A] vehicle stop based solely on offenses not “investigatable”
        cannot be justified by a mere reasonable suspicion, because the
        purposes of a Terry stop do not exist—maintaining the status
        quo while investigating is inapplicable where there is nothing
        further to investigate. An officer must have probable cause to
        make a constitutional vehicle stop for such offenses.

Commonwealth v. Landis, 89 A.3d 694, 703 (Pa. Super. 2014); Feczko,
10 A.3d at 1290 (quoting Chase, 960 A.2d at 115-16); see Terry v. Ohio,
392 U.S. 1 (1968)).



                                           -9-
J-S06025-17


believe that the defendant had violated the applicable regulation sufficient to

justify a traffic stop based upon probable cause of a violation of 75 Pa.C.S.A.

§ 4303(b) where officer observed the plate lights to be out from a distance

of 75 feet). In addressing a motion to suppress, the court must first make

the threshold inquiry of whether reasonable suspicion or probable cause is

constitutionally required to make a vehicle stop by considering the nature of

the violation and whether the suspected violation is an investigable offense.

Id. at 993-94

      Here, Officer Lynch stopped Appellant for a violation based on his

observations, which required no further investigation and for which the

officer would need probable cause under Feczko. See Salter, 121 A.3d at

993 (noting that probable cause required to stop for non-investigatory

offenses); Commownealth v. Landis, 89 A.3d 694, 702-03 (Pa. Super.

2014) (noting that where trooper stopped motorist for careless driving and

for failing to drive within a single lane-and not to investigate possible DUI-he

needed probable cause to stop). “[W]hat facts and circumstances amount to

probable cause is a question of law.”         Commonwealth v. Newman, 84
A.3d 1072, 1080 (Pa. Super. 2014), appeal denied, 99 A.3d 925 (Pa. 2014).

      At the suppression hearing, Officer Lynch testified that he issued a

traffic citation for careless driving. N.T., 8/10/2015, at 16; see 75 Pa.C.S. §




                                     - 10 -
J-S06025-17


3714(a).4 He testified that as he was preparing to make a left hand turn, he

observed vehicle’s headlights approaching from the opposite direction.        As

he made the turn, the officer observed that he must have underestimated

the speed of the approaching vehicle and had to accelerate to make it across

the intersection safely and avoid being hit by the other car which must have

been exceeding the posted speed limit. Shortly thereafter, the officer heard

screeching tires. Based on his experience, he knew that vehicles must slow

down after the intersection to 25 mph due to a curve in the road.            The

officer testified that a vehicle whose tires screech while navigating a curve

with a 25 mph speed limit is not being operated in a safe manner and is in

violation of the Motor Vehicle Code. Trial Ct. Op., 6/6/2016, at 7. Notably,

Officer Lynch did not testify that he suspected Appellant was driving under

the influence of alcohol prior to pulling him over.

       Careless driving is defined as follows:

       § 3714 Careless Driving

       (a)    General rule. – Any person who drives a vehicle in careless
              disregard for the safety of persons or property is guilty of
              careless driving, a summary offense.

75 Pa.C.S. § 3714(a).        Based upon the facts accepted by the suppression

court, we conclude that the Commonwealth established that Officer Lynch
____________________________________________


4
  Here, Officer Lynch suspected Appellant of speeding and Appellant was
charged with violating 75 Pa.C.S. § 3714, careless driving, which was later
withdrawn and replaced with 75 Pa.C.S. § 3111(a), failure to obey traffic
control devices.



                                          - 11 -
J-S06025-17


had probable cause to commence a traffic stop for careless driving.

       The Commonwealth concedes that careless driving was a non-

investigable offense and though the trial court applied the wrong standard,

the Commonwealth correctly contends that we may nevertheless affirm if

the result is correct for any reason.          See Commonwealth's Br. at at 9-10

(citing in support Newman, 84 A.3d at 1080).5 In so doing, we recognize

the following principle:

       Probable cause does not emanate from an antiseptic courtroom,
       a sterile library or a sacrosanct adytum, nor is it a pristine
       philosophical concept existing in a vacuum, but rather it requires
       a pragmatic analysis of everyday life on which reasonable and
       prudent men, not legal technicians, act. It is to be viewed from
       the vantage point of a prudent, reasonable, cautious police
       officer on the scene at the time of the arrest guided by his
       experience and training.

Commonwealth v. Norwood, 319 A.2d 908, 910 (Pa. 1974) (internal

citations and quotation marks omitted). Accordingly, having found that the

officer had probable cause to stop Appellant for careless driving, the denial

of the suppression motion was proper.

       Judgment of sentence affirmed.


____________________________________________


5
  The trial court’s 1925(a) opinion incorrectly identifies the “sole issue” as
whether Officer Lynch had “reasonable suspicion” that Mr. Kelsey committed
a violation of the Motor Vehicle Code. Trial Ct. Op., 6/6/2016, at 7. Here,
the court applied the wrong legal standard in concluding that the officer had
reasonable suspicion to investigate a violation of the motor vehicle code.
The court failed to identify careless driving as a non-investigable offense that
must be supported by probable cause.



                                          - 12 -
J-S06025-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2017




                          - 13 -